        CASE 0:16-cr-00334-JNE-KMM Doc. 172 Filed 04/09/20 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                         Criminal No. 16-CR-334(1) (JNE/KMM)


UNITED STATES OF AMERICA,

                      Plaintiff,                  GOVERNMENT’S RESPONSE TO
                                                  DEFENDANT’S FOURTH MOTION
                                                  FOR RELEASE PENDING APPEAL
v.

(1) PAUL R. HANSMEIER,

                      Defendant.



       The United States of America, by and through its attorneys, Erica H. MacDonald,

United States Attorney for the District of Minnesota, and Assistant United States Attorney

David J. MacLaughlin, submits this response to Hansmeier’s Fourth Motion for Release

Pending. Document 170.

                                      Legal Standard

       Title 18, United States Code, Section 3143(b) provides that a defendant who has

been sentenced to a term of imprisonment must be detained pending appeal, unless the

court finds:

       (A)     by clear and convincing evidence that the person is not likely to flee or pose
               a danger to the safety or any other person or the community if released under
               section 3142(b) or (c) of this title; and

       (B)     that the appeal is not for the purposes of delay and raises a substantial
               question of law or fact likely to result in –

               (i)    reversal,
         CASE 0:16-cr-00334-JNE-KMM Doc. 172 Filed 04/09/20 Page 2 of 8




               (ii)    an order for a new trial,

               (iii)   a sentence that does not include a term of imprisonment, or

               (iv)    a reduced sentence to a term of imprisonment less than the total of the
                       time already served plus the expected duration of the appeal process.

       In United States v. Powell, 761 F.2d 1227 (8th Cir. 1985), the Eighth Circuit held

that this statute, passed in 1984, was animated by “the announced purpose of Congress,

which was, bluntly, that fewer convicted persons remain at large while pursuing their

appeals.” Id. at 1232. With this “announced purpose” in mind, the Eighth Circuit held that

a defendant seeking release pending appeal must satisfy a demanding tripartite test.

       First, the defendant bears the burden of showing by clear and convincing evidence

that he is not a risk of flight.

       Second, the defendant

       must show that the question presented by the appeal is substantial, in the sense that
       it is a close question or one that could go either way. It is not sufficient to show
       simply that reasonable judges could differ (presumably every judge who writes a
       dissenting opinion is still “reasonable”) or that the issue is fairly debatable or not
       frivolous. On the other hand, the defendant does not have to show that it is likely
       or probable that he or she will prevail on the issue on appeal.

Id. at 1233-34.

       Third, even if a defendant raises a “substantial” question,

       the defendant must then show that the substantial question he or she seeks to present
       is so integral to the merits of the conviction that it is more probable than not that
       reversal or a new trial will occur if the question is decided in the defendant’s favor.

Id. at 1234. The Eighth Circuit emphasized that this third test is satisfied only if “reversal

or an order for a new trial, of all counts on which imprisonment has been imposed, is

likely.” Id. at 1231. Thus, to satisfy his burden, Hansmeier must demonstrate that he has

                                               2
        CASE 0:16-cr-00334-JNE-KMM Doc. 172 Filed 04/09/20 Page 3 of 8




raised a “substantial” question that would result in the reversal of his convictions, and

demonstrate by clear and convincing evidence that he is not a flight risk.

       For the reasons that follow, Hansmeier’s fourth motion for release should be denied.

                                         Analysis

A.     The Law of this Case is that Hansmeier has Failed to Raise a Substantial
       Question of Law Justifying Release Pending Appeal.

       Hansmeier has made a cottage industry of moving this Court, and the Eighth Circuit,

for release pending his appeal.

       On May 30, 2019, Hansmeier, through counsel, filed his first motion for release

with this Court styled “Defendant’s Motion for Post-Sentencing Release Pending Appeal.”

Document 132. Hansmeier argued that his then-contemplated appeal would present a

“substantial” legal issue, “meaning ‘a close question or one that could go either way.

United States v. Powell, 761 F.2d 1227 (1233-34 (8th Cir 1985).’” Doc 132, p. 5. This

Court denied Hansmeier’s motion at the sentencing hearing, rejecting Hansmeier’s

argument that his appeal presented a “substantial” issue within the meaning of Powell.

Doc. 135, p. 2. (minutes of sentencing hearing).

       On July 3, 2019, Hansmeier, through counsel, filed his second motion for release,

this time in the Eighth Circuit, styled “Motion for Release of Defendant Pending Decision

on Appeal.” Case No. 19-2386, Entry ID 4804937. In his 83-page submission, Hansmeier

again argued that his appeal presented a “substantial question of law or fact” that qualified

under Powell, warranting his release. Id. at p. 10. On July 23, 2019, the government filed

a reply with the Eighth Circuit arguing that “Hansmeier’s appeal does not raise a


                                             3
         CASE 0:16-cr-00334-JNE-KMM Doc. 172 Filed 04/09/20 Page 4 of 8




substantial, or even close, question as to the sufficiency of the Indictment.” On July 31,

2019, the Eighth Circuit issued the following terse order: “The motion for release pending

appeal is denied.” Entry ID 4814344.

       On December 23, 2019, Hansmeier filed his third motion for release with the Eighth

Circuit, styled “Appellant Paul R. Hansmeier’s Motion for Release Pending Appeal.”

Hansmeier filed this motion pro se. Entry ID 4865322. Hansmeier devoted most of his

12-page motion to arguing that his appeal presents a Powell-compliant substantial issue.

Hansmeier’s argument included a detailed discussion of Kim v. Kimm, Carrol v. United

States Equities Corp., and Harrington v. Aerogelic Ballooning, LLC, the same cases he

now cites to this Court in arguing that his appeal presents a substantial issue. The Eighth

Circuit denied Hansmeier’s third motion for release on December 30, 2019. Entry ID

4866223.

       The law of this case is that Hansmeier’s appeal does not present a Powell-compliant

substantial issue warranting his release pending appeal. Hansmeier’s continuing efforts to

litigate this issue, now fully-briefed in the Eighth Circuit, waste judicial and government

resources.1   2




1
  Hansmeier notes that the government, in moving the Eighth Circuit for a continuance, stated that
“this appeal presents complex and important issues.” This is not a concession that Hansmeier’s
attack on the Indictment as failing to state an offense is “close” or “substantial” within the meaning
of Powell. That the Eighth Circuit briefing is lengthy and complex (Hansmeier’s counsel sought
and obtained permission to file an over-length brief) does not mean that the sufficiency of the
indictment is a close question.
2
  The government is not abandoning its contention that Hansmeier cannot prove by clear and
convincing evidence that he neither poses a flight risk nor an economic danger to the community.
As to flight risk, Hansmeier faces many years in prison. His offense conduct involved setting up
offshore entities in Nevis. This is his fourth attempt to secure release. As to economic danger,
                                                  4
        CASE 0:16-cr-00334-JNE-KMM Doc. 172 Filed 04/09/20 Page 5 of 8




B.     Hansmeier’s COVID-19 Argument Is Facially Illogical.

        Hansmeier, a healthy 38-year old man, who says that he is thriving at Sandstone

FCI,3 which has no reported cases of COVID-19, argues that, because of the pandemic, he

should be allowed to return home to care for his children, ages 5 and 7, on his promise that,

if his appeal is unsuccessful, he will return to Sandstone to serve the remainder of his

sentence.

        This argument makes little sense on its face, and the principal case he cites in

support of his motion for release, United States v. Garlock, 2020 WL 1439980, drives this

point home. Garlock is an order delaying the surrender date of a federal defendant who

had been sentenced to a year and a day: “By now it almost goes without saying that we

should not be adding to the prison population during the COVID-19 pandemic if it can be

avoided.” Id.

        Hansmeier, in contrast, cannot be added to the prison population because he is

already part of the prison population, and has been since July 2019, before the pandemic

even began. Hansmeier’s request to be released, to care for his children, and then to return

to BOP custody if he loses his appeal, would expose the prison community at Sandstone to




Hansmeier committed an egregious crime, and he continues to argue that he committed no crime
at all. Further, Hansmeier was running around being an ADA compliance troll after he completed
the offense conduct in this case. Hansmeier is irretrievably bent on extracting money from other
people.
3
  Hansmeier states in his motion before this Court: “Hansmeier’s term of imprisonment has been
incident-free. Hansmeier has maintained a clean disciplinary record, he has participated in
Sandstone’s programming offerings, and Hansmeier is serving as a GED tutor in Sandstone’s
education department.” It is this felicitous situation Hansmeier seeks to upset with his current
motion.
                                               5
        CASE 0:16-cr-00334-JNE-KMM Doc. 172 Filed 04/09/20 Page 6 of 8




a greater threat from COVID-19 than simply keeping the uninfected Hansmeier in custody

as the pandemic runs its course.

C.      Other Reasons to Deny Hansmeier’s Motion.

      The government respectfully draws the attention of the Court to three additional

reasons to deny Hansmeier’s motion.

      First, Hansmeier filed the instant motion pro se, even though he is represented by

Manny Atwal and Andrew Mohring.          Hansmeier thus invites this Court to permit

Hansmeier to have “hybrid representation.”       But “[a] defendant does not have a

constitutional right ‘to simultaneously proceed pro se and with the benefit of counsel.’”

United States v. Fiorito, 821 F.3d 999, 1003 (8th Cir. 2006) (quoting United States v.

Agofsky, 20 F.3d 866, 872 (8th Cir. 1994)). “[D]istrict courts have discretion to permit

‘hybrid representation’ arrangements whereby a defendant takes over some functions of

counsel despite being represented.” Id. In this case, the government urges the Court to

exercise its discretion to deny Hansmeier the privilege of hybrid representation, and to

ignore pleadings not filed by counsel of record. Otherwise, as the course of these

proceedings has already shown, issues will be litigated and re-litigated, wasting the

resources of the government and of the Court.

      Second, Hansmeier does not really tell the Court how it has statutory authority to

release Hansmeier on the basis of the COVID-19 epidemic. Hansmeier seems to suggest

that the Court can start with the authority to grant release to defendants pending appeal

under 18 U.S.C. 3143(b), and then sort of add in the COVID-19 pandemic as part of its

analysis. As argued above, however, Hansmeier’s Section 3143(b) argument has been

                                           6
        CASE 0:16-cr-00334-JNE-KMM Doc. 172 Filed 04/09/20 Page 7 of 8




rejected by this Court once, and by the Eighth Circuit twice. Hansmeier’s Section 3143(b)

argument for release is dead under the doctrine of the law of the case.

       That leaves COVID-19 as the sole reason to release Hansmeier, but what is the

statutory basis for doing so? Hansmeier has not brought this motion under the First Step

Act, which confers statutory, “compassionate release” authority on sentencing courts to

reduce sentences “for extraordinary and compelling reasons.” See 18 U.S.C. Section

3582(c)(1(A)(i). Indeed, Hansmeier has identified no statutory authority at all for the Court

to release a prisoner because of widespread public health concerns, and the government is

not aware of any such authority.

       Third, and perhaps relatedly, the Department of Justice and the Bureau of Prisons

are the principal bulwarks against the spread of the novel coronavirus in the prison

population, and Hansmeier’s motion ignores the executive branch’s regulatory machinery

designed to keep prisoners safe. For example, the Bureau of Prisons has implemented a

COVID-19 action plan to protect the health of its prisoners. Phase 5 of that plan began on

April 1, 2020. Here is a link to the details regarding phase 5, which also contains links

describing the phases that preceded it:

https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp

       In fact, on March 26, 2020, Attorney General Barr issued a memorandum to the

Bureau of Prisons entitled “Prioritization of Home Confinement as Appropriate in

Response to COVID-19 Pandemic.” The memorandum directs the BOP to exercise its

discretion in favor of granting home confinement to at-risk inmates who are non-violent



                                             7
        CASE 0:16-cr-00334-JNE-KMM Doc. 172 Filed 04/09/20 Page 8 of 8




and pose a minimal likelihood of recidivism. Thus, regulations and policies are already in

place that govern the granting of the very relief that Hansmeier seeks in the instant motion.

       Hansmeier’s motion thus invites this Court to ignore the substantial efforts being

undertaken by the executive branch to keep prisoners safe, and to place eligible prisoners

in home confinement, without any showing that those efforts are inadequate. This Court

should decline the invitation.

                                        Conclusion

       For the foregoing reasons, Hansmeier’s Fourth Motion for Release Pending Appeal

should be denied.

Dated: April 9, 2020                              Respectfully submitted,

                                                  ERICA H. MACDONALD
                                                  United States Attorney

                                                  s/ David J. MacLaughlin

                                                  BY: DAVID J. MACLAUGHLIN
                                                  Assistant U.S. Attorney




                                             8
